


110 SRES 674 ATS: Designating September 22, 2008, as

U.S. Senate
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 674
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Ms. Mikulski (for
			 herself, Mr. Enzi,
			 Mr. Burr, and Mr. Hatch) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Designating September 22, 2008, as
		  National Falls Prevention Awareness Day to raise awareness and
		  encourage the prevention of falls among older adults.
	
	
		Whereas older adults value their independence and a fall
			 can significantly limit their ability to remain self-sufficient;
		Whereas falls are the leading cause of death from
			 unintentional injuries among older adults in the United States;
		Whereas older adults are by far the population at greatest
			 risk for falling unintentionally, with more than 1/3 of
			 all people 65 years or older falling each year;
		Whereas older adults who fall once are 2 to 3 times more
			 likely than adults who have not fallen to fall again;
		Whereas, in 2000, the Bureau of the Census reported that
			 more than 34,800,000 adults older than the age of 65 live in the United States,
			 and that number is expected to grow to almost 55,000,000 by 2020;
		Whereas 20 to 30 percent of older adults who fall suffer
			 moderate to severe injuries, such as bruising, hip fractures, and head
			 traumas;
		Whereas, in 2005, falls resulted in nearly 1,800,000 older
			 adults being treated in emergency departments and more than 433,000 older
			 adults being hospitalized;
		Whereas, in 2005, nearly 16,000 people aged 65 and older
			 died from injuries related to unintentional falls;
		Whereas the Centers for Disease Control and Prevention
			 report that the mortality rate from falls among older adults increased 45
			 percent between 2000 and 2004;
		Whereas the total in direct costs associated with both
			 fatal and non-fatal falls is more than $19,000,000,000 annually for
			 hospitalization, emergency department visits, and outpatient care;
		Whereas the Centers for Disease Control and Prevention
			 estimate that if the rate of increase in falls is not stemmed, annual direct
			 treatment costs will reach $43,800,000,000 by 2020, with an annual cost under
			 the Medicare program of $32,400,000,000;
		Whereas evidence-based programs show promise in reducing
			 falls and facilitating cost-effective interventions, such as comprehensive
			 clinical assessments, exercise programs to improve balance and health,
			 management of medications, correction of vision, and reduction of home
			 hazards;
		Whereas, on April 23, 2008, the Safety of Seniors Act of
			 2007 (Public Law 110–202) was enacted, amending the Public Health Service Act
			 (42 U.S.C. 280b et seq.) to create a national education campaign aimed at older
			 adults, their families, and healthcare providers, and injury prevention
			 programs that focus on the reduction and prevention of falls among older
			 adults; and
		Whereas the Falls Free Coalition Advocacy Work Group, its
			 numerous supporting organizations and all other supportive organizations,
			 should be commended for their efforts to raise awareness and to promote greater
			 understanding, research, and pilot programs to prevent falls among older
			 adults: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 22, 2008, as National Falls Prevention Awareness
			 Day;
			(2)commends the
			 National Falls Free Coalition and all other supportive organizations for their
			 efforts to promote awareness about preventing and reducing falls among older
			 people in the United States;
			(3)encourages the
			 private sector, the public health community, healthcare providers, advocacy
			 organizations, and Federal, State, and local governments to work together to
			 increase education and awareness about the prevention of falls; and
			(4)urges national
			 and community organizations, businesses, individuals, and the media to use
			 National Falls Prevention Awareness Day to promote awareness of this important
			 public health problem in an effort to reduce the incidence of falls among older
			 people in the United States.
			
